EXHIBIT 10.04
 
INVESTMENT ADVISORY AGREEMENT
Dated: December 22, 2010
Between:
 
Horizon Cash Management L.L.C. (“Horizon”)
 
and
 
Campbell Fund Trust (the “Client”)
 
Horizon and the Client hereby agree as follows:
 
     1. Investment Advisory Services; Discretionary Authority. The Client hereby
agrees to open a trust account and deposit funds with the Custodian referred to
in Paragraph 2, such funds will be used to purchase securities and other
obligations consistent with the investment objectives and guidelines contained
in Appendix 1 hereto. Horizon shall have the sole power and discretion with
respect to the purchase of any such securities or obligations and with respect
to the authorization and execution of transactions for the account of the Client
within the classifications of securities or obligations and pursuant to the
investment objectives and guidelines contained in Appendix 1 hereto until
Horizon receives written notice of termination from the Client.
 
     2. Custody. All funds and securities in the Client’s account will be held
by The Northern Trust Company, as custodian (the “Custodian”), pursuant to a
Custody Agreement, a copy of which has been provided to Horizon, unless the
Client designates a different custodian and provides Horizon with a limited
power of attorney and a copy of the relevant Custody Agreement.
 
     3. Ownership. Horizon shall neither own nor have any interest in securities
or funds deposited into the account of the Client under this Agreement. All
funds and securities deposited and held at the Custodian shall be held for the
benefit of the Client and shall be the property of the Client and not Horizon.
 
     4. Investment Objectives. Horizon will be available to consult with the
Client with respect to the investment objectives and needs of the Client.
 
     5. Non-Exclusivity. The Client understands and agrees that nothing herein
shall restrict the ability of Horizon or any of its principals, employees or
affiliates to engage in any transactions for its (or their) own account and for
the account of others. The performance of such services for others shall not be
deemed to violate or give rise to any duty or obligation to the Client.
 
     6. Allocation. Horizon will act in a fair and reasonable manner in
allocating suitable investments among the Client’s account and all other
accounts advised by Horizon or
 
 
1

--------------------------------------------------------------------------------

 
any of its affiliates, but the Client acknowledges that equality of treatment
cannot be assured in all situations.
 
     7. Management Fee. The Client agrees to pay Horizon an annualized fee based
on the percentage of the principal amount of the Client’s assets under
management by Horizon, computed and accrued on the daily balance maintained in
the account by the Client. The percentage is determined by the following scale:

         
Assets Under Management
 
Tiered Management Fee
 
First $200,000,000
    ___
%
Next $100,000,000
   
___
%
Next $200,000,000
   
___
%
Next $500,000,000
   
___
%
Anything Over $1,000,000,000
   
___
%

 
Horizon shall send to the Client on a monthly basis an invoice which shows the
amount of the management fee, the principal amount of assets on which such fee
was based and the specific manner in which the fee was calculated. The Client
reserves the right to use the average daily market value provided by the
Custodian to confirm the accuracy of Horizon’s fees and may be used as the final
determinant of payment amount. The invoice is payable within 10 business days of
receipt and the Client will notify Horizon within five business days after
receipt of the statement of any objections or exceptions.
 
     8. Other Fees and Expenses. Custodial fees and related securities
transaction fees will be paid directly by the Client.
 
     9. Withdrawals; Pledges; Hypothecation. It is understood and agreed that
the Client shall be able to withdraw all or any part of the funds on deposit
with the Custodian or add additional funds thereto upon notice to Horizon,
subject to the specific notice guidelines established by Horizon as may be in
effect from time to time. Horizon is authorized to receive and act upon
instructions from the persons named in Appendix 2 hereto as authorized
representatives of the Client (“Authorized Representatives”) which Horizon, in
good faith, believes to have been provided by such persons. The Client may add
or delete Authorized Representatives upon written notice to Horizon. The Client
retains the right to pledge or hypothecate the assets subject to the receipt by
Horizon of a notification agreement satisfactory to Horizon.
 
    10. Reports and Other Documentation. Horizon shall furnish the Client daily
and monthly reports described in Horizon’s Form ADV, Part II and such other
reports as are agreed to between Horizon and the Client. The Client understands
and agrees that, given the relatively short-term nature of the securities
utilized by Horizon, Horizon’s reports to the Client will list securities held
by the Client at cost plus accrued interest rather than market value. The Client
 
 
2

--------------------------------------------------------------------------------

 
acknowledges that market values of fixed-income securities fluctuate with
changes in interest rates and thus that market value may be higher or lower from
time to time than the cost plus accrued interest reported by Horizon. Horizon
will furnish to the Client the market value of any security held in the Client’s
account upon reasonable request. The Client hereby revocably waives the receipt
of all documents such as prospectuses, periodic shareholder reports, proxy
materials, and any other information and disclosure relating to the securities
held in the Client’s account which may be required to be delivered to the Client
by applicable laws or regulations, and authorizes Horizon and/or the Custodian
to receive such documents on behalf of the Client.. Furthermore, the Client
hereby revocably waives receipt of individual transaction confirmations and
authorizes and directs Horizon to instruct all brokers and dealers executing
orders for the Client to forward confirmations of those transactions to Horizon
and/or the Custodian. The Client will rely on periodic reports from Horizon to
keep informed of the status of the Client’s account. If the Client wishes, the
Client may revoke or modify this decision at any time by providing written
notice to Horizon. Following such notice, Horizon will instruct the brokers and
dealers executing orders for the Client’s account to send the Client individual
transaction confirmations and such other information required by the Client.
 
     11. Risk; No Assurance of Profits. The Client shall bear all risk of gain
or loss in its account. No assurance can be given that Horizon’s advice will
result in profits for the Client or that the Client will not incur losses.
 
     12. Limitation of Liability. Except as a direct result of Horizon’s
negligence, malfeasance or violation of this agreement or applicable law,
neither Horizon nor any of its principals, employees, agents or affiliates shall
be liable to the Client for any loss, cost, damage, expense, fine or penalty
occasioned by any act or omission or error of judgment of Horizon or any of its
principals, employees, agents or affiliates in connection with the performance
of services hereunder. Furthermore, Horizon shall neither be responsible for
delays in the transmission nor execution of instructions due to breakdown or
failure of transmission or communication facilities, or to any other cause of
causes beyond its reasonable control or anticipation. Horizon shall not be
responsible for any loss, damage, expense or claim arising from any act of
omission of the Custodian (or any replacement custodian) or any broker, dealer
or bank in connection herewith chosen in a commercially reasonable manner.
Notwithstanding the foregoing, the federal securities laws impose liabilities
under certain circumstances on persons who act in good faith and nothing herein
shall in any way constitute a waiver or limitation of any rights which the
Client might have under any federal securities laws.
 
     13. Indemnification. The Client shall indemnify and hold harmless Horizon
and its principals, employees, agents and affiliates against all losses, costs,
damages, expenses (including attorneys’ fees), fines or penalties (“Losses”)
arising out of or relating to this Agreement or the services performed
hereunder, unless such Losses directly arise out of or result from negligence,
malfeasance or a violation of this agreement or applicable law on the part of
Horizon or its principals, employees, agents or affiliates.
 
     14. Independent Contractor. For all purposes of this Agreement, Horizon
shall be an independent contractor and not an employee or dependent agent of the
Client; nor shall
 
3

--------------------------------------------------------------------------------

 
anything herein be construed as making the Client a partner or co-venturer with
Horizon or any of its other clients. Except as provided in this Agreement,
Horizon shall not have any authority to bind, obligate or represent the Client.
 
     15. Ownership of Advice; Confidentiality. All investment advice furnished
by Horizon to the Client or for the Client’s benefit shall remain property of
Horizon, shall be treated as confidential by the Client and shall not be used by
the Client or disclosed to third parties, except as required in connection with
the operation of the Client’s account or as required by law or by demand of any
regulatory or self-regulatory authority.
 
     16. Termination. The Agreement may be terminated by either party upon
thirty (30) days prior written notice to the other party.
 
     17. Representations. Each party hereby represents that it is duly
authorized and empowered to execute, deliver and perform this Agreement, that
such action does not conflict with or violate any provision of law, rule or
regulation, contract, deed of trust or other instrument to which it is a party
or to which any of its property is subject, and that this Agreement is its valid
and binding obligation enforceable in accordance with its terms. The Client
shall provide to Horizon, upon request, satisfactory evidence of its authority
to enter into this Agreement and the signatory’s authority to execute this
Agreement on the Client’s behalf.
 
     18. Additional Representations of the Client. The Client represents that it
has such financial resources and investment experience and knowledge in
financial, investment and business matters that it is capable of evaluating the
risks and merits of participating in Horizon’s investment program. The Client
represents that it understands the nature and risks of Horizon’s investment
approach, is satisfied that it has received adequate information and
opportunities to ask questions of and receive clarification from Horizon on all
matters it considers material to its engagement of Horizon and has relied solely
on Horizon’s Form ADV Part II and independent investigation made by it in
determining to engage Horizon. The Client further represents that investment
objectives and guidelines contained in Appendix 1 are in accordance with
applicable law, the Client’s constitutional documents, and all applicable
restrictions on the Client.
 
     19. Receipt of Form ADV, Part II. The Client acknowledges receipt of
Horizon’s current Form ADV, Part II at least 48 hours prior to entering into
this Agreement.
 
     20. Authorization. The Client hereby agrees to execute and authorizes
Horizon to execute any documents, including but not limited to repurchase
agreements, broker/dealer account agreements, limited powers of attorney and
account agreements with the Custodian (or any replacement custodian), which are
deemed by Horizon to be necessary for the consummation of the transactions
contemplated herein.
 
     21. Disclosures Regarding Horizon. Attached hereto as Appendix 3 is
disclosure regarding Horizon which has been approved for use in the Client’s
offering memoranda, listing particulars and similar marketing materials. The
Client agrees not to make any disclosures regarding Horizon that are materially
different from or inconsistent with the

 
4

--------------------------------------------------------------------------------

 
disclosures in Appendix 3 without the prior written approval of Horizon. The
Client acknowledges that Horizon shall not be liable for any disclosures made by
the Client other than those set forth in Appendix 3 or otherwise approved in
writing in advance of use by the Client.
 
     22. Notices. Any communications or notices provided for in this Agreement
shall be sent in writing to a party at the following address or such other
address as notified in writing by such party: in the case of Horizon, Horizon
Cash Management L.L.C., 325 West Huron, Suite 808, Chicago, Illinois 60610,
Attention: Pauline Modjeski, Facsimile No.: 312/335-8501; and in the case of the
Client, the address set forth in Appendix 2. All communications or notices sent
to such addresses or telecommunication numbers (or as otherwise directed by the
parties by notice hereunder) shall be effective upon receipt.
 
     23. Scope; Assignment. The provisions of this Agreement shall be continuous
and shall cover individually and collectively all accounts which the Client now
maintains or may in the future open or reopen with Horizon, and shall inure to
the benefit of Horizon and its successors and assigns and shall be binding upon
the Client and the estate, executors, administrators, successors and assigns of
the Client; provided, however, that no assignment (as that term is defined in
Section 202(a)(1) of the Investment Advisers Act of 1940) of this Agreement
shall be made by Horizon without the consent of the Client.
 
     24. Force Majeure. Neither party shall be liable for any delay or failure
to perform its obligations hereunder if such delay or failure is caused by an
unforeseeable event beyond the reasonable control of a party.
 
     25. Amendment; Waiver. Except as otherwise expressly provided herein, this
Agreement shall not be amended, nor shall any provision of this Agreement be
considered modified or waived, unless evidenced in writing signed by the party
to be charged with such amendment, waiver or modification. A waiver on one
occasion will not be deemed to be a waiver of the same or any other breach on a
future occasion.
 
     26. Governing Law. The provisions of this Agreement shall in all respects
be construed according to, and the rights and liabilities of the parties hereto
shall in all respects be governed by, the laws of the State of Illinois.
 
     27. Entire Agreement. This Agreement, together with the Appendices hereto,
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof and supersedes all prior communications, agreements,
understandings, representations, and warranties, whether oral or written,
between the parties hereto with respect to the subject matter hereof.
 
     28. Severability. Each provision of this Agreement is intended to be
severable from the others so that if any provision or term hereof is illegal or
invalid for any reason whatsoever, such illegality or invalidity shall not
affect the validity of the remaining provisions and terms hereof.
 
 
5

--------------------------------------------------------------------------------

 
     29. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
 
     30. Captions. The captions of this Agreement are for convenience and ease
of reference only and in no way define, describe, extend, or limit the scope of
this Agreement or the intent of any of its provisions.
 
     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their duly authorized officers as of the date first set forth above.
 

                                           
HORIZON CASH MANAGEMENT L.L.C.
     
CAMPBELL FUND TRUST
by Campbell & Company, Inc.,
its Managing Operator
                           By:  /s/ Jennifer Wenthen       By: /s/ Thomas P.
Lloyd       Jennifer Wenthen      
 
Thomas P. Lloyd
      Title: President         Title:  General Counsel                          
          By: /s/ Gregory T. Donovan                   Gregory T. Donovan      
            Title: Chief Financial Officer    

 

 6

 